Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In the Response dated 23 September 2021, Applicant amended claims 1-15 and 17-19 and argued against all rejection put forth in the Non-Final Office Action dated 25 June 2021.
Based on the amendments to the claims, the interpretation of claims 1-11 and 17 has been withdrawn. Based on the amendments to the claims, the rejection of claim 19 under 35 U.S.C. 101 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al., U.S. Patent Publication Number 2017/0307901 A1 further in view of Noble et al., U.S. Patent Publication Number 2017/0307917 A1.

Claim 1:
Hart discloses an information processing apparatus comprising: 
at least one processor configured to:
setting information including an output location of the notification information in a physical space (see Paragraph 0063 – Hart discloses this limitation in that the physical location associated with the alert, such as eyewear or vehicle, is determined by the eyewear module.), and a notification condition that is a condition to output the notification information (see Paragraph 0063 – Hart discloses this limitation in that the alert trigger is determined by the eyewear module.); and 
control an output device to output the notification information to the output location when the notification condition is satisfied, based on the setting information (see Paragraphs 0086-00089 – Hart discloses this limitation in that the driver alert modules send audio messages to a speaker in the eyewear, projected messages to the lenses of the eyewear, or vibration alerts to the frame temples of the eyewear when the user is determined to be drowsy.).  
Hart fails to expressly disclose:
set, based on an input from a first user, setting information including notification information from the first user to a second user.
Noble teaches:
set, based on an input from a first user, setting information including notification information from the first user to a second user (see Paragraph 0014 – Noble teaches this limitation in that context for incoming messages may be determined by the state of the user’s device in physical space, interaction with the device, or based on the originator of the message.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the apparatus, disclosed in Hart, to include:
set, based on an input from a first user, setting information including notification information from the first user to a second user 
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.

Claim 2:
The combination of Hart and Noble teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to select a type of the output device that outputs the notification information (see Paragraph 0087 – Hart discloses this limitation in that if the driver is determined to be drowsy, audio, projected messages, and vibrations are sent to the driver’s eyewear. Also see Paragraphs 0107 and 0122 – Hart further discloses that more intense alerts include alerts at the vehicle level, such as activating the automatic pull over override, displaying windshield text, flashing car lights, audio broadcast over the radio, or activating the horn.), based on at least one of user information associated with the second user or spatial information associated with the physical space (see Paragraph 0016 – Hart discloses this limitation in that if analysis determines that the blink rate is slowed, certain drowsiness alerts are sent to the driver. If the driver is non-responsive (eyes not opening), more intense drowsiness alerts are triggered.).  

Claim 3:
The combination of Hart and Noble teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to change content of the notification information, based on at least one of user information associated with the second user or spatial information associated with the physical space (see Paragraphs 0087 and 0122 – Hart discloses this .  

Claim 4:
The combination of Hart and Noble teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to update content of the notification information to updated information at an output time of the notification information, the updated information indicates information that changes with one of time or a surrounding environment associated with the second user (see Paragraph 0016 – Hart discloses this limitation in that if analysis determines that the blink rate is slowed, certain drowsiness alerts are sent to the driver. If the driver is non-responsive (eyes not opening), more intense drowsiness alerts are triggered.).  

Claim 5:
The combination of Hart and Noble teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to control the output device to output information indicating the setting information that includes the set output location (see Paragraphs 0087, 0107, and 0122 – Hart discloses this limitation in that if the driver is determined to be drowsy, audio, projected messages, and vibrations are sent to the driver’s eyewear. More intense alerts include alerts at the vehicle level, such as activating the automatic pull over override, displaying windshield text, flashing car lights, audio broadcast over the radio, or activating the horn. The alerts being activated indicates that the output locations have been set.).  


Claim 6:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 1. Hart fails to expressly disclose:
wherein the at least one processor is further configured to control the output device to output the notification information when the second user agrees to output the notification information.
Noble teaches wherein:
the at least one processor is further configured to control the output device to output the notification information when the second user agrees to output the notification information (see Paragraph 0022 – Noble teaches this limitation in that a banner may be displayed for a limited amount of time, and the notification displayed if the user accepts within the time.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the apparatus, disclosed in Hart, to include:
the at least one processor is further configured to control the output device to output the notification information when the second user agrees to output the notification information
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.

Claim 7:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 1. Hart fails to expressly disclose:
wherein the at least one processor is further configured to control the output device to output information indicating a response of the second user to the output notification information, to the first user.

wherein the at least one processor is further configured to control the output device to output information indicating a response of the second user to the output notification information, to the first user (see Paragraph 0022 – Noble teaches this limitation in that a banner may be displayed for a limited amount of time, and the notification displayed if the user accepts within the time.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the apparatus, disclosed in Hart, to include
wherein the at least one processor is further configured to control the output device to output information indicating a response of the second user to the output notification information, to the first user 
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.
 
Claim 8:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 1. Hart fails to expressly disclose:
wherein the at least one processor is further configured to set the setting information, based on an action of the first user in the physical space.
Noble teaches:
wherein the at least one processor is further configured to set the setting information, based on an action of the first user in the physical space (see Paragraph 0014 – Noble teaches this limitation in that context for incoming messages may be determined by the state of the user’s device in physical space, interaction with the device, or based on the originator of the message.).

wherein the at least one processor is further configured to set the setting information, based on an action of the first user in the physical space 
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.

Claim 9:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 11. Hart fails to expressly disclose:
wherein the at least one processor is further configured to set the setting information using a location specified by the first user in the physical space, as at least one of the output location or a location for which the notification condition is determined.
Noble teaches:
wherein the at least one processor is further configured to set the setting information using a location specified by the first user in the physical space, as at least one of the output location or a location for which the notification condition is determined (see Paragraph 0033 – Noble teaches this limitation in that in a configuration mode, a user may select physical locations in which notifications are to be handled differently, such as “quiet” and “noisy” zones.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the apparatus, disclosed in Hart, to include:
wherein the at least one processor is further configured to set the setting information using a location specified by the first user in the physical space, as at least one of the output location or a location for which the notification condition is determined for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.

Claim 10:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 1. Hart fails to expressly disclose:
wherein the at least one processor is further configured to set the setting information including the notification information corresponding to the output location.
Noble teaches:
wherein the at least one processor is further configured to set the setting information including the notification information corresponding to the output location (see Paragraph 0033 – Noble teaches this limitation in that in a configuration mode, a user may view an overhead map and select physical locations in which notifications are to be handled differently, such as “quiet” and “noisy” zones.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the apparatus, disclosed in Hart, to include:
wherein the at least one processor is further configured to set the setting information including the notification information corresponding to the output location 
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.



Claim 11:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 1. Hart fails to expressly disclose:
wherein the at least one processor is further configured to set the setting information using a location specified by the first user on a screen including an overhead view of the physical space, as at least one of the output location or a location for which the notification condition is determined.
Noble teaches:
wherein the at least one processor is further configured to set the setting information using a location specified by the first user on a screen including an overhead view of the physical space, as at least one of the output location or a location for which the notification condition is determined (see Paragraph 0033 – Noble teaches this limitation in that in a configuration mode, a user may view an overhead map and select physical locations in which notifications are to be handled differently, such as “quiet” and “noisy” zones. Also see Paragraph 0020 – Noble teaches this limitation in that notifications may be received from the device itself (such as a calendar application) as a reminder by a user to themselves.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the apparatus, disclosed in Hart, to include:
wherein the at least one processor is further configured to set the setting information using a location specified by the first user on a screen including an overhead view of the physical space, as at least one of the output location or a location for which the notification condition is determined 
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.

Claim 12:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 1. Hart fails to expressly disclose:
wherein information indicating the setting information is arranged at a position, on the screen including an overhead view, corresponding to the set output location.
Noble teaches:
wherein information indicating the setting information is arranged at a position, on the screen including an overhead view, corresponding to the set output location (see Paragraph 0033 and Figure 4B – Noble teaches this limitation in that in a configuration mode, a user may view an overhead map and select physical locations in which notifications are to be handled differently, such as “quiet” and “noisy” zones. As indicated in Figure 4B, the zones are marked on the overhead view display.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the apparatus, disclosed in Hart, to include:
wherein information indicating the setting information is arranged at a position, on the screen including an overhead view, corresponding to the set output location
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.

Claim 13:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 11. Hart fails to expressly disclose:
wherein the screen including the overhead view is displayed by a terminal device, and the setting information is set based on the input by the first user to the terminal device.

wherein the screen including the overhead view is displayed by a terminal device, and the setting information is set based on the input by the first user to the terminal device (see Paragraph 0033 – Noble teaches this limitation in that in a configuration mode, a user may select physical locations in which notifications are to be handled differently, such as “quiet” and “noisy” zones.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the apparatus, disclosed in Hart, to include:
wherein the screen including the overhead view is displayed by a terminal device, and the setting information is set based on the input by the first user to the terminal device 
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.

Claim 14:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 1. Hart fails to expressly disclose:
wherein the output location is a relative location of a surface in the physical space with respect to the second user.
Noble teaches:
wherein the output location is a relative location of a surface in the physical space with respect to the second user (see Paragraphs 0042-0043 – Noble teaches this limitation in that the output may be determined as relative coordinates for a position of the user’s device.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the apparatus, disclosed in Hart, to include:
wherein the output location is a relative location of a surface in the physical space with respect to the second user 
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.

Claim 15:
The combination of Hart and Noble teaches the information processing apparatus according to claim 1, wherein the notification condition includes information for identification the second user, and a condition associated with at least one of a position of the second user in the physical space, an action of the second user in the physical space, a state of the physical space, or time (see Paragraph 0016 – Hart discloses this limitation in that if analysis determines that the blink rate is slowed, certain drowsiness alerts are sent to the driver. If the driver is non-responsive (eyes not opening), more intense drowsiness alerts are triggered.).  

Claim 16:
As indicated in the above rejection, the combination of Hart and Noble teaches every limitation of claim 1. Hart fails to expressly disclose:
wherein the first user and the second user are a same person.
Noble teaches:
wherein the first user and the second user are a same person (see Paragraph 0020 – Noble teaches this limitation in that notifications may be received from the device itself (such as a calendar application) as a reminder by a user to themselves.).  

wherein the first user and the second user are a same person 
for the purpose of dynamically determining how to best draw the user’s attention to the received notification (see Paragraph 0013). Further, both Hart and Noble are concerned with determining the specifics of notification output to a user.

Claim 17:
The combination of Hart and Noble teaches:
the information processing apparatus according to claim 1, wherein the output device includes a projection device (see Paragraph 0076 – Hart discloses this limitation in that the lenses of the eyewear include a message projector for text alerts.), and 
the at least one processor is further configured to set the setting information based on an action of the first user on a screen projected in the physical space by the projection device (see Paragraph 0059 – Hart further discloses that if the user removes the eyewear (lenses), the alert output will automatically revert to the vehicle level (locked-out restart condition).).  

Claim 18:
Claim 18 is the method claim that corresponds to the method performed by the apparatus of claim 1. Therefore, claim 18 is rejected for the same reasons as claim 1 as being taught by the combination of Hart and Noble. 



Claim 19:
Claim 19 is the non-transitory computer-readable medium claim that is intended to correspond to the apparatus of claim 1. Therefore, claim 19 is rejected for the same reasons as claim 1 as being taught by the combination of Hart and Noble.

Response to Arguments
	Applicant’s arguments regarding the rejection of claims 1, 18, and 19 have been considered but are not persuasive.
	Firstly, Applicant argues that the combination of Hart and Noble does not teach set, based on an input from a first user, setting information including…an output location of the notification information in a physical space, and a notification condition that is a condition to output the notification information because “Hart does not describe that the location, in a physical space, for providing the alerts to the user/driver 280 is set based on setting information input by the first user.” (See Remarks, Page 10, Line 20 – Page 12, Line 8)
	The Examiner disagrees.
	As indicated in the above rejection for claim 1, Examiner references Noble as teaching to set, based on an input from a first user, setting information including notification information from the first user to a second user in that context for incoming messages may be determined by the state of the user’s device in physical space, interaction with the device, or based on the originator of the message (see Paragraph 0014). Examiner further cites Hart as disclosing setting information including an output location of the notification information in a physical space in that the physical location associated with the alert, such as eyewear or vehicle, is determined by the eyewear module (see Paragraph 0063).
Therefore, the Examiner actually points to Noble to teach the setting information being input by the first user, and to Hart as disclosing that the setting information includes an output location in a physical 
	Thus, the Examiner maintains that the combination of Hart and Noble teaches every limitation of claims 1, 18, and 19.
 
	Secondly, Applicant argues that the combination of Hart and Noble does not teach set, based on an input from a first user, setting information including…an output location of the notification information in a physical space, and a notification condition that is a condition to output the notification information because “Hart does not describe that the condition of drowsiness or awareness level of the driver is set based on setting information input by the first user.” (See Remarks, Page 10, Line 20 – Page 12, Line 10) 	
The Examiner disagrees.
	As indicated in the above rejection for claim 1 and mentioned in the Response to Arguments above, Examiner references Noble as teaching to set, based on an input from a first user, setting information including notification information from the first user to a second user in that context for incoming messages may be determined by the state of the user’s device in physical space, interaction with the device, or based on the originator of the message (see Paragraph 0014). Examiner further cites Hart as disclosing setting information including an output location of the notification information in a physical space in that the physical location associated with the alert, such as eyewear or vehicle, is determined by the eyewear module (see Paragraph 0063). Therefore, the Examiner actually points to Noble to teach the setting information being input by the first user.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                          


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143